NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Altho ugh it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3751-18T2

COMMUNITY BANK OF
BERGEN COUNTY, NJ,

          Plaintiff-Respondent,

v.

DORAN HOLDING COMPANY,

          Defendant-Appellant,

and

DOMINICK ANNUZZI, as Executrix
of the Estate of DOLORES ANNUZZI,
DOMINICK ANNUZZI, and ANGELO
 ANNUZZI,

     Defendants.
_______________________________

                    Submitted March 17, 2020 – Decided July 21, 2020

                    Before Judges Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Bergen County, Docket No.
                    F-033518-15.
            Mc Manimon Scotland & Baumann LLC, attorneys for
            appellant (Sam Della Fera, of counsel and on the brief).

            Getler Gomes & Sutton, PC, attorneys for respondent
            Community Bank of Bergen County, NJ (Janine A.
            Getler, of counsel and on the brief).

            McCalla Raymer Leibert Pierce, LLC, attorneys for
            respondent T&M Delivery Corp. (Richard P. Haber, on
            the brief).

PER CURIAM

      Defendant Doran Holding Company (Doran) appeals from the May 3,

2019 Chancery Division order confirming a Special Master's foreclosure sale of

28 Garfield Place, South Hackensack 1 (the Property). On February 19, 2019,

the Special Master conducted a foreclosure sale of the Property to T&M

Delivery Corporation (T&M) for $400,000. We affirm.

      On July 14, 2011, Doran and co-defendants Angelo Annuzzi and

Dominick Annuzzi, individually and as Executrix (sic) of the Estate of Delores

Annuzzi, executed a $200,000 promissory note in favor of plaintiff, Community

Bank of Bergen County, N.J. (Community Bank). Doran secured payment of

the note by executing a $200,000 mortgage encumbering the Property.




1
  The Property is also known as Lot 10, Block 100 on the Township of South
Hackensack Tax Map.
                                                                       A-3751-18T2
                                       2
      On October 5, 2015, Community Bank filed a complaint to foreclose its

mortgage on the Property, after defendants defaulted on August 12, 2015. At

the time, defendants were indebted to Community Bank on multiple loans. In

addition to a mortgage on the Property, Community Bank held mortgages on

two other parcels owned by defendants: 22 Garfield Place, South Hackensack

and 220 Bell Avenue, Lodi.

      On December 1, 2015, defendants filed an answer alleging the mortgage

was unenforceable, claiming it was procured by fraud and barred by the

doctrines of unclean hands and frustration of purpose. On July 5, 2016, the

parties filed a stipulation of settlement resolving their dispute. The stipulation

granted defendants ninety days to repay the $1,127,000 they owed Community

Bank. The agreement required defendants to pay $27,000 in June, $20,000 in

July, $20,000 in August, and the remainder of $1,060,000 in September.

      After defendants failed to satisfy their obligations under the settlement

agreement, on July 7, 2017, the trial court entered a final judgment in favor of

Community Bank in the amount of $174,758.69, plus counsel fees. Judge

Edward A. Jerejian then appointed attorney Frederic M. Shulman as a Special

Master to conduct a foreclosure sale of the Property, after the Bergen County




                                                                          A-3751-18T2
                                        3
Sheriff did not conduct a sale of the Property within the 150 day-period

prescribed in N.J.S.A. 2A:50-64 (3)(a).

      After two adjournments, on October 2, 2017, Doran filed a Chapter 11

Bankruptcy petition in the United States Bankruptcy Court for the District of

New Jersey. As a result, the sale of the Property was stayed, pursuant to 11

U.S.C. 362. In support of the motion they filed in the Bankruptcy Court,

defendants submitted an appraisal report prepared for Community Bank, which

valued the Property at $715,000.

      On December 18, 2019, the Bankruptcy Court vacated the automatic stay

to permit the Special Master to sell the Property to satisfy the debts owed. The

court ruled the sale proceeds would be applied to first pay off the mortgage

secured by the Property, then applied to pay off the debt secured by 22 Garfield

Place, and lastly applied to pay the debt secured by 220 Bell Avenue. If the sale

of the Property did not raise sufficient funds to pay off the mortgages, the court

permitted the sale of 22 Garfield Place.

      Prior to the sale of the Property, Dominic Fittizzi, defendants' real estate

broker, listed the Property for sale at $1,750,000. The 2019 real estate tax

assessment for the Property was $891,900.




                                                                          A-3751-18T2
                                        4
      In January 2019, Fittizzi received an all cash offer for $1,550,000;

however, a municipal land use ordinance prohibited the buyer's intended use.

On February 7, 2019, the buyer withdrew the offer. On February 19, 2019, the

Special Master conducted a foreclosure sale of the Property to T&M 2 for

$400,000. On February 26, 2019, the Special Master filed a motion to confirm

the foreclosure sale.

      On March 1, 2019, Fittizzi received another offer to purchase the Property

from an unrelated third party for $1,400,000. Doran accepted the offer on March

3, 2019. In a certification opposing confirmation of the Special Master's sale,

Fittizzi opined that based on the two offers he received, the sale to T&M was

"shockingly and unreasonably low, and grossly unfair to Doran."                  He

additionally stated the Property "can and will be sold for $1.4 million to the

current proposed buyer or for more than $1 million to any legitimate third party

buyer, if a reasonable amount of time is permitted to close the transaction (or to

continue the marketing, as applicable)."

      On March 14, 2019, the Bankruptcy Court denied Doran's motion to 1)

vacate the stay relief and reinstate the automatic stay and 2) reinstate the



2
 At all relevant times, T&M has occupied the Property under a ten-year lease, which
now has six years remaining.
                                                                           A-3751-18T2
                                        5
automatic stay with respect to Community Bank. On March 19, 2019, Chancery

Division Judge Joan Bedrin Murray granted Community Bank's motion to

confirm the Special Master's foreclosure sale. The judge distinguished this case

from Ryan v. Wilson, 64 N.J. Eq. 797 (E & A. 1902), explaining no irregularities

existed in the Property to prevent its sale. The judge ruled that Doran's alleged

contract entered into after the Special Master's sale was merely a "letter of

intent." The court found defendants received proper notice and the sale was

properly executed.

      Defendants now appeal from the March 19, 2019 order confirming the

foreclosure sale of the Property for $400,000.

                                         I

      We have "the authority to set aside a [foreclosure sale] and order a resale

of property. However, the exercise of this power is discretionary and must be

based on considerations of equity and justice." First Tr. Nat'l. Ass'n v. Merola,

319 N.J. Super. 44, 49 (App. Div. 1999).            It is well-established that a

[foreclosure] sale normally should not be vacated on the basis of inadequacy of

sale price alone. G.E. Capital Mortg. Servs., Inc. v. Marilao, 352 N.J. Super.
274, 285 (App. Div. 2002) ("[i]nadequacy of price alone normally does not

warrant setting aside a [foreclosure] sale."); Crane v. Bielski, 15 N.J. at 342, 348


                                                                            A-3751-18T2
                                         6
(1954) ("inadequacy is just one of the factors to be taken into consideration" and

is not "an indispensable ingredient.");     W. Ridgelawn Cemetery v. Jacobs, 108
N.J. Eq. 513, 514-15 (Ch. 1931) ("mere inadequacy of price affords no ground

of relief."). A foreclosure sale "is a form of distress sale that cannot reasonably

be expected to produce full fair market value." Marilao, 352 N.J. Super. at 285;

see also Carteret Sav. & Loan Ass'n, F.A. v. Davis, 105 N.J. 344, 351 (1987)

("foreclosure sales rarely, if ever, bring the fair market value of the foreclosed

property.").

       In order to vacate a foreclosure sale due to inadequacy of the sale price,

               it is essential that the price be so grossly inadequate as
               to support the inference of fraud, or to shock the
               judgment and conscience, or be accompanied by an
               independent substantive ground for equitable relief . . .
               making confirmation inequitable and unjust to one or
               more of the parties.

               [Karel v. Davis, 122 N.J. Eq. 526, 530-31 (Ch. 1937).]

      On appeal, Doran continues to argue that we should follow Ryan, where

the court refused to confirm the sale of two mills because assets inside the mills

were four times more valuable than the value of the mills. 64 N.J. Eq. at 994.

Thus, the court found it reasonable to sell the assets in the mills first. Id. at 995-

96. We discern no similar facts or circumstances in the case under review to



                                                                              A-3751-18T2
                                           7
justify vacating the foreclosure sale under the rationale in Ryan. In fact, besides

the sale price, Doran asserts no other allegations against Community Bank.

      The Special Master sold the Property for $400,000. The trial court found

defendants received proper notice of the sale, the sale was proper under the

circumstances, and there were no irregularities in the sale to vacate it. We agree

with the trial court. While the tax assessment for the Property listed its value at

$891,900, the sales price was not so grossly inadequate as to support an

inference of fraud.     Further, the sales price does not shock the judicial

conscience, and there was no independent substantive ground for equitable

relief. Doran argues we should prevent T&M from receiving a good bargain,

but does not provide any meritorious argument why T&M's leasehold interest

should have precluded its successful effort to purchase the Property. Thus, we

conclude the alleged inadequacy of the sales price, standing alone, is insufficient

to justify vacating the sale.

      Doran also argues the judge should have permitted it to proceed with the

sale of the Property to another purchaser, who submitted its offer after the

foreclosure sale. The judge found the evidence produced by defendants did not

establish a written contract for the sale of the Property, but rather the document




                                                                           A-3751-18T2
                                        8
was merely a letter of intent. 3 The record clearly supports the judge's finding.

The document essentially presented a preliminary non-binding conditional offer,

which at most, constituted a first step in negotiations, far from a firm offer to

purchase the Property. Additionally, Doran failed to produce evidence of a

deposit tendered by the prospective purchaser, or proof of its financial ability to

complete the transaction. Thus, Doran failed to provide the court with any valid

basis to deny confirmation of the foreclosure sale. We discern no basis to

conclude the judge abused her discretion when she confirmed the foreclosure

sale to T&M.

      Affirmed.




3
  The prospective buyer referred to its offer as a "Letter of Intent" and "a non-
binding proposal to purchase (the) subject property." The letter listed five
contingencies, including zoning, financing, and engineering testing.
                                                                           A-3751-18T2
                                        9